Citation Nr: 0312305	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The veteran served on active duty from  December 1966 to 
November 1968 and from December 1968 to October 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Honolulu, Hawaii, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board in March 1999 
for additional development.  That development was completed, 
but additional changes in the law will necessitate an 
additional remand as discussed below.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the veteran's claim 
for service connection for PTSD was granted in October 1997 
and a 0 percent rating was assigned.  In December 1998 the 
evaluation was increased to 30 percent, and in January 2003 
the rating was increased to 50 percent.  Each of those 
increases was effective March 27, 1997.  The veteran 
continues to appeal, seeking a higher rating.  Subsequently, 
the RO issued Supplemental Statements of the Case (SSOCs) 
dated in December 1998 and January 2003 which informed the 
veteran that an increased rating for PTSD was being denied 
because the veteran did not meet the criteria for the next 
higher evaluation.  The SSOCs discussed the RO's conclusions, 
indicated what evidence had been obtained, and provided 
reasons and bases for the decision.  The Board notes that the 
VCAA requires that the veteran be informed what evidence 
would be necessary to grant the claim and what actions the RO 
will take and what actions the veteran must take.  The RO did 
send a letter dated in September 2002 which outlined what 
actions VA would take and what actions the veteran needed to 
take.  This letter, however, informed the veteran that he had 
60 days to submit any additional evidence.  The United States 
Court of Appeals for the Federal Circuit  has held that 
providing the veteran notice required by 38 U.S.C. § 5103(a) 
is subject to the provisions of 38 U.S.C. § 5103(b), which 
provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Accordingly, VA has not satisfied its duty 
under the VCAA to notify and assist the veteran with regards 
to his claim, because the letter sent on September 2002 
suggested a 60-day deadline instead of the one-year deadline 
contained in the VCAA.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence suggests that the veteran has been receiving 
treatment from the VA medical center in Honolulu, Hawaii, the 
Kona Vet Center, and Kona Community Hospital.  The RO should 
obtain any treatment records from these facilities since 
September 2002.  Decisions of the Board must be based on all 
of the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).  Therefore, the RO should obtain copies of 
all medical records from the VA Medical Center in Honolulu, 
Hawaii, the Kona Vet Center, and Kona Community Hospital.

It has been two-and-a-half years since the veteran's last VA 
examination.  The veteran should be afforded a VA examination 
to determine the extent of his disability due to PTSD.  The 
Court has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Additionally, because VA has not sent appropriate notice 
under the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  Accordingly, the Board finds that the 
case must be remanded to the RO for the following action:

1.	The RO should contact the veteran obtain 
the names and addresses of all medical 
care providers who have treated the 
veteran for PTSD.  The RO should obtain 
the veteran's medical records from the VA 
Medical Center in Honolulu, Hawaii, the 
Kona Vet Center, and Kona Community 
Hospital dated from September 2002 to the 
present.  The RO should obtain all notes, 
discharge summaries, examination reports, 
consults, and problem lists.

2.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded the following examination: 
a psychiatric examination to determine 
the nature and severity of the 
veteran's disability due to PTSD.  The 
examiner should determine what 
symptoms the veteran exhibits, the 
severity of those symptoms, and the 
effect on the veteran.  All 
appropriate tests and studies should 
be performed and all findings should 
be reported in detail.  The examiner 
is required to provide a Global 
Assessment of Functioning (GAF) score.  
The examiner should review the claims 
folder and the various outpatient 
treatment notes and previous VA 
examinations, especially the VA 
examinations in June 1997 and December 
2000.  The examiner is requested to 
offer a complete rationale for any 
opinion provided.

3.	The RO must review the claims file and 
ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159, 3.326(a) (2002)

4.	Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




